Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 8, 2022

                                     No. 04-22-00138-CV

         SAN ANTONIO WATER SYSTEM, an Agency of the City of San Antonio,
                               Appellant

                                              v.

                          MATIRAAN, LTD., and Marylyn House,
                                     Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-08486
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
        On July 5, 2022, appellant filed an unopposed motion requesting an extension of time to
file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief is due no
later than July 27, 2022.


       It is so ORDERED on this 8th day of July, 2022.

                                                                      PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court